--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE


 
In re
 
CHARYS HOLDING COMPANY, INC
 
Case No.
 
08-10289 (BLS)
       
Reporting Period:
 
June 1 through 30
                     
Federal Tax I.D. #
 
54-2152284

 
CORPORATE MONTHLY OPERATING REPORT
 
File with the Court and submit a copy to the United States Trustee within 20
days after the end of the month and submit a copy of the report to any official
committee appointed in the case.
(Reports for Rochester and Buffalo Divisions of Western District of New York are
due 15 days after the end of the month, as are the reports for Southern District
of New York.)
 
REQUIRED DOCUMENTS
Form No.
 
Document Attached
 
Explanation Attached
Schedule of Cash Receipts and Disbursements
MOR-1
 
 
   
Bank Reconciliation (or copies of debtor's bank reconciliations)
MOR-1 (CONT)
 
 
   
Copies of bank statements
         
Cash disbursements journals
         
Statement of Operations
MOR-2
 
 
   
Balance Sheet
MOR-3
 
 
   
Status of Post-petition Taxes
MOR-4
 
 
   
Copies of IRS Form 6123 or payment receipt
         
Copies of tax returns filed during reporting period
         
Summary of Unpaid Post-petition Debts
MOR-4
 
 
   
Listing of Aged Accounts Payable
         
Accounts Receivable Reconciliation and Aging
MOR-5
 
 
   
Taxes Reconciliation and Aging
MOR-5
 
 
   
Payments to Insiders and Professional
MOR-6
 
 
   
Post Petition Status of Secured Notes, Leases Payable
MOR-6
 
 
   
Debtor Questionnaire
MOR-7
 
 
   



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and
the attached documents are true and correct to the best of my knowledge and
belief.
 

Signature of Debtor
/s/ Raymond J. Smith
  Date 
7/18/08
          Signature of Authorized Individual* 
/s/ Raymond J. Smith
  Date
7/18/08
          Printed Name of Authorized Individual   Date   Raymond J. Smith      

 
*Authorized individual must be an officer, director or shareholder if debtor is
a corporation; a partner if debtor is a partnership; a manager or member if
debtor is a limited liability company.
 
 

--------------------------------------------------------------------------------